t c memo united_states tax_court james l christian petitioner v commissioner of internal revenue respondent docket no filed date james l christian pro_se yvonne m peters for respondent memorandum opinion beghe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the issues remaining for decision are whether petitioner is entitled to deduct expenses claimed in excess of the amounts allowed by respondent with respect to the following three items or types of items of dollar_figure claimed as a deduction for depreciation in connection with writing and retreat activities any more than the - - dollar_figure allowed by respondent for research_and_development a dollar_figure rent deduction claimed out of dollar_figure paid for use of an apartment in connection with petitioner’s writing activity and of dollar_figure claimed as a deduction for supplies in connection with petitioner’s retreat activity any more than the dollar_figure allowed by respondent ’ by reason of petitioner’s failure to substantiate the deductions claimed we sustain respondent’s determinations section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure for clarity and convenience following a short initial background statement the findings_of_fact and discussion with respect to the separate issues have been combined under separate headings background some of the facts have been stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated by this reference petitioner resided in hemet california at the time he filed his petition in this case it is not clear from the record whether the deduction for supplies allowed by respondent was over and above the amount respondent allowed as an offset to the dollar_figure of gross_income that petitioner received from retreat participants this question should be resolved in the rule computation in the tax_year in issue petitioner’s home and place of business in hemet california was a small ranch that he had inherited from his father in petitioner lived in the main house on the ranch which also includes a guest house and a separate office building in petitioner had retired from a teaching career in orange california during petitioner continued his prior second career as a writer for profit and did his writing at the ranch which was both his home and his primary place of business for his writing activity in petitioner also began to make the ranch available as a retreat center petitioner did not maintain a separate bank account for the retreat activity which generated dollar_figure of gross_income for in addition to the activities in dispute petitioner also carried on farming activities at the ranch raising figs and dogs the farming activities generated dollar_figure of gross_income and dollar_figure of expense deductions with respect to which respondent made no adjustments issue l depreciation in connection with writing and retreat activities neither when petitioner inherited the ranch from his father in nor at any later time did he attempt to allocate the basis of the ranch between land and buildings or between buildings and furnishings nor did he claim any deductions with - respect to the inherited basis of the buildings or furnishings the dollar_figure of depreciation petitioner claimed for consisted of dollar_figure for research_and_development which respondent allowed and dollar_figure for research furnishings and dollar_figure for improvements which respondent disallowed petitioner was unable to remember what specific items were being depreciated and had no records to show basis respondent’s determination on these items must be upheld on account of petitioner’s failures to identify the items on which depreciation was claimed and to substantiate the cost of such items issue apartment rental during petitioner rented an apartment pincite n olive orange california which he had begun renting in originally petitioner had used the apartment when he was teaching in orange orange is approximately miles from petitioner’s ranch it takes petitioner approximately to hours to drive to orange from his ranch during petitioner used the apartment for personal and business purposes when petitioner was using the apartment for business purposes in he performed research at several libraries and met with friends and colleagues during petitioner’s friend and assistant lori used the apartment when she was teaching in orange lori did not pay rent to petitioner for use of the apartment petitioner paid a total - - of dollar_figure to rent the apartment during and deducted dollar_figure as rent expense for other business property petitioner’s claimed deduction of apartment rent must be disallowed because he failed to provide the substantiation required by sec_274 taxpayers are permitted to deduct the expenses of a second residence as travel_expenses where the expenses are reasonable and necessary incurred while away from home and incurred in pursuit of business see sec_162 326_us_465 travel expense deductions are permitted under sec_162 only if the substantiation requirements of sec_274 are met this includes deductions for lodging while away from home see sec_274 112_tc_183 the minimum reguirements include substantiating the amount of the expense the time and place of the travel or use of the facility or property and the business_purpose of the expense see sec_274 a taxpayer must substantiate each individual expenditure by producing adequate_records or sufficient evidence to corroborate his or her own statements see sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records standard the taxpayer must maintain an account book diary log statement of expenses or other similar record in which entries are made at or near the - - time of the expenditure see sec_1_274-5t temporary income_tax regs fed reg date in addition the taxpayer must supply documentary_evidence such as receipts or paid bills see sec_1_274-5t temporary income_tax regs fed reg date a taxpayer who is unable to meet the adequate_records standard may be able to substantiate travel_expenses with his own statements containing specific details of each element in conjunction with other corroborative evidence of each element see sec_1 5t c temporary income_tax regs fed reg date although the parties agreed at trial that petitioner paid rent for the apartment in orange california petitioner failed to substantiate the rent payments as travel_expenses related to his business he failed to provide any records indicating the dates of travel or the specific purpose for each trip in failing to provide an account book diary log or any other specific record of his travel and expenditures petitioner failed to meet the adequate_records standard petitioner also flunked the alternative test his testimony failed to set forth with any particularity the dates and times of his travel or the specific business_purpose for each trip nor did petitioner produce any witnesses or any other evidence to corroborate when and how often he used the apartment and that - each use was for business purposes instead petitioner estimated that he used the apartment days during an approximation of travel_expenses however is not sufficient the cohan_rule see 39_f2d_540 2d cir providing for the court’s approximation of the amount of general business_expenses does not apply to travel_expenses see 50_tc_823 affd per curiam 412_f2d_201 2d cir inasmuch as travel_expenses may not be approximated and petitioner failed to meet either the adequate_records standard or the alternative test the deduction for apartment rent must be denied in its entirety at trial petitioner argued that he should be permitted to calculate his deduction for business use of the apartment by using per_diem rates for the reasons discussed below petitioner is not entitled to calculate his deduction by using per_diem rates sec_274 and the regulations thereunder vest the secretary with authority to promulgate regulations that prescribe alternative methods of substantiating expenses covered by sec_274 see sec_1_274-5t temporary income_tax regs fed reg date pursuant to this authority the secretary has issued a series of revenue procedures providing rules under which the amount of an employee’s ordinary and necessary business_expenses for lodging meals and incidental_expenses incurred while traveling away from home will be deemed - substantiated for purposes of sec_274 revproc_92_17 1992_1_cb_679 and revproc_93_21 1993_1_cb_529 apply for the taxable_year these revenue procedures also provide an optional method for employees and self-employed individuals to substantiate the amounts of business meal and incidental_expenses incurred while traveling away from home while revproc_92_17 sec_4 c b pincite and revproc_93_21 sec_4 c b pincite authorize the use of the per_diem method to substantiate the amount of lodging meal and incidental costs this method of reporting is available only to employees whose employers pay a per_diem_allowance in lieu of reimbursing the actual expenses_incurred by the employee while traveling away from home however petitioner’s expenses for lodging are not covered by this provision because he was self-employed although petitioner as a self-employed_individual would have been entitled to use the per_diem method allowed under revproc_92_17 sec_4 c b pincite and revproc_93_21 sec_4 c b pincite those provisions are limited to meals and incidental_expenses accordingly petitioner’s away-from-home lodging_expenses are not deductible because they have not been otherwise substantiated pursuant to sec_274 see duncan v commissioner tcmemo_2000_269 petitioner’s failure to satisfy the substantiation requirements under sec_274 makes it unnecessary to --- - consider his other arguments we therefore need not expatiate on petitioner’s substantive failure to persuade us of the business necessity for maintaining the apartment or otherwise to supply sufficient evidence that would have enabled us to apply the cohan_rule in his favor issue supplies expense in connection with retreat activity petitioner promoted the ranch as a retreat center called east west retreat to be used for field trips classes getaway weekends philosophy seminars astronomy groups weddings and meditation for personal renewal petitioner estimated that the ranch was used for retreats approximately times during petitioner charged retreat guests dollar_figure to dollar_figure for day at the ranch and dollar_figure for a full week at the ranch petitioner deducted dollar_figure for supplies for his retreat activities petitioner provided receipts to respondent which however were not introduced into evidence for groceries office supplies party favors and wine respondent allowed dollar_figure as a reasonable estimate of expenses for retreat supplies ’ in the absence of petitioner’s showing at trial that the claimed expenditures were in fact incurred and were ordinary and necessary to his activities as a retreat host respondent’s determination on this issue is sustained see supra note to reflect the parties’ concessions decision will be entered under rule
